          Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY BARNHART,                                                      Case 2:19-cv-00523

                                Plaintiff,                   MEMORANDUM OF LAW IN
                                                              SUPPORT OF MOTION TO
        vs.                                                         DISMISS

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY,


                                Defendant
                                                     .

        Defendant, The Travelers Home and Marine Insurance Company (“Defendant”),

respectfully moves this Court for an order dismissing Plaintiff’s Complaint. As a matter of law,

Plaintiff’s liability theory is legally untenable.

        Plaintiff is asking this Court to force Defendant to pay her insurance coverage for a risk

(injuries Plaintiff sustained while riding her husband’s motorcycle) which Defendant did not

insure, and for which Plaintiff paid no premiums. Plaintiff’s liability theory is based on the

Pennsylvania Supreme Court’s recent ruling in Gallagher v. GEICO. As demonstrated below,

however, Gallagher does not apply to the circumstances of Plaintiff’s case. In Gallagher,

GEICO issued two separate policies -- a motorcycle policy and an automobile policy -- to

Gallagher. Gallagher paid a premium on both policies, including for the ability to stack

uninsured/underinsured motorist (“UM/UIM”) coverage. Section 1738 of the Pennsylvania

Motor Vehicle Financial Responsibility Law (“MVFRL”) requires stacking of UM/UIM

coverage, unless the insurer obtains an express written waiver of stacking. After Gallagher was
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 2 of 16




injured in a motorcycle accident and exhausted the limits of both the other driver’s policy and

UM/UIM coverage under his own GEICO motorcycle policy, he sought UM/UIM benefits under

his GEICO automobile policy. GEICO denied the claim based on the policy’s “household

exclusion,” which excluded coverage for bodily injury sustained while occupying a vehicle

owned or leased by the insured or a relative that is not insured under the policy for UM/UIM

coverage. Gallagher held that, because GEICO had issued both Gallagher’s motorcycle and auto

policies and unilaterally placed the vehicles on separate policies, GEICO clearly knew of the risk

posed by Gallagher’s motorcycle. Moreover, Gallagher had paid for stacking on both policies.

Accordingly, the Court held that the application of the “household exclusion” under those

circumstances resulted in a de facto waiver of stacked UM/UIM coverage without the statutorily-

required waiver, and concluded the exclusion was unenforceable.

       Here, Plaintiff’s theory is that because Defendant denied UM/UIM coverage for an

accident involving a motorcycle based on the regular use exclusion in Plaintiff’s automobile

insurance policy issued by Defendant, that has resulted in an improper de facto waiver of

UM/UIM coverage. As discussed in detail below, this case is nothing like Gallagher.

Defendant’s denial of coverage was not based on the “household exclusion” at issue in

Gallagher, but on the regular use exclusion about which Plaintiff complains. Unlike the insurer

in Gallagher, Defendant issued only one policy -- the automobile insurance policy -- not the

motorcycle policy, which was issued by a different insurer. Accordingly, Plaintiff cannot and

does not allege that Defendant was aware of the risk for which Plaintiff is now demanding it pay

UM/UIM coverage benefits. Nor did Plaintiff pay, or allege to have paid, any premiums to

Defendant for UM/UIM coverage on the motorcycle. Nothing in Gallagher precludes an insurer


                                                2
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 3 of 16




from relying on the regular use exclusion to avoid having to pay for such an unforeseeable risk --

a risk for which neither party bargained and for which Defendant received no premium. And, in

fact, the Pennsylvania Supreme Court previously upheld a regular use exclusion, holding it did

not conflict with the MVFRL provision on which Plaintiff relies here (which controlling law was

not overruled by Gallagher).

       In sum, Gallagher does not apply, there was no de facto waiver of UM/UIM coverage

here, and Defendant properly denied Plaintiff’s claim for UM/UIM coverage. Plaintiff’s

Complaint should be dismissed.

                                COMPLAINT ALLEGATIONS

       Plaintiff alleges that, on July 15, 2015, she was injured as a passenger while on a

motorcycle operated by her husband, William Barnhart, when a vehicle driven by Terry Heffner

crossed in front of the motorcycle and caused it to leave the road. (Compl., ¶ 4.) Plaintiff

alleges that at the time of the accident, she had in effect a motor vehicle insurance policy issued

by Defendant which provided uninsured/underinsured motor (“UM/UIM”) coverage with limits

of $50,000 per person and $100,000 per accident. (Compl., ¶ 5.)

       According to Plaintiff, she made a claim against and recovered from the tortfeasor’s

liability carrier, but her damages exceeded the applicable policy limits from that insurer.

(Compl., ¶¶ 6, 7.) Plaintiff alleges she then made a claim for UIM benefits under the policy

issued by Defendant. (Compl., ¶ 7.) Plaintiff alleges that, on March 15, 2019, Defendant denied

her UIM claim based on the regular use exclusion (“Exclusion”) in Defendant’s policy. (Compl.,

¶ 8 & Exhibit B thereto.)




                                                 3
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 4 of 16




       As set forth in the denial letter attached as Exhibit B to the Complaint, the Exclusion

precludes UM/UIM coverage for bodily injury sustained by the insured while occupying or when

struck by any motor vehicle the insured owns or that is furnished or available for the insureds

regular use and is not insured for UM/UIM coverage under the applicable policy. (Compl.,

Exhibit B.) Because the motorcycle was owned by the Barnharts and was not insured under the

Barnharts’ automobile policy, or, for that matter, by any policy issued by Defendant, Defendant

denied UIM coverage based on the Exclusion. (Id.)

       Plaintiff alleges that at all relevant times UM/UIM coverage under the automobile policy

issued by Defendant had not been waived in accordance with Sections 1731(b) and (c) of the

MVFRL, 75 Pa. C.S.A. (Compl., ¶ 10.) According to Plaintiff, the Exclusion operates as a de

facto waiver of UM/UIM coverage, in contravention of Section 1731(a) of the MVFRL, and is

therefore unenforceable. (Compl., ¶¶ 12, 13.) Plaintiff seeks a declaration that the Exclusion

violates Section 1731 and “does not preclude Barnhart from recovering UIM benefits under the

Travelers Policy.” (Compl., ¶ 14.)

       Plaintiff seeks to represent the following putative class: “(1) persons injured in motor

vehicle accidents from April 1, 2013, to the present as the result of the negligence of an

uninsured or underinsured motorist; (2) who were “insureds” under motor vehicle insurance

policies issued by Travelers wherein UM/UIM coverage was not waived pursuant to Sections

1731(b) and (c) of the MVFRL; and (3) for whom UM/UIM benefits were not paid by Travelers

due to the Exclusion.” (Compl., ¶ 25.) Plaintiff asserts the following substantive causes of

action: Count I: Declaratory Relief, seeking a declaration that the Exclusion violates the

MVFRL and therefore does not preclude Plaintiff or the putative class members from recovering


                                                 4
               Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 5 of 16




     UIM benefits from Defendant; and Count II: Assumpsit, alleging that Defendant breached the

     insurance policy by denying Plaintiff’s claim for UIM coverage based on the Exclusion.

     (Compl., pp. 2-3.)

I.      PLAINTIFF’S LEGAL THEORY FAILS TO STATE A VALID CLAIM.

            Plaintiff’s Complaint should be dismissed. Plaintiff’s liability theory -- i.e., that the

     Exclusion violates the MVRFL because it supposedly results in a de facto waiver of UIM

     coverage -- is based on the Pennsylvania Supreme Court’s decision in Gallagher v. GEICO

     Indem. Co., 201 A.3d 131 (Pa. 2019). A plain reading of Gallagher, however, demonstrates it

     does not apply here, and, in fact, actually undermines Plaintiff’s liability theory.

            Before turning to Gallagher, however, it should be noted that the Pennsylvainia Supreme

     Court’s decision in Williams v. GEICO Gov’t Employees Ins. Co., 32 A.3d 1195 (2011), which

     upheld a regular use exclusion and was not overruled in Gallagher, is directly on point and

     negates Plaintiff’s liability theory. In Williams, unlike in Gallagher, the Court addressed

     whether a regular use exclusion similar to that at issue here conflicted with Section 1731 -- i.e.,

     the MVFRL provision on which Plaintiff relies -- and upheld the regular use exclusion. The

     insured, a state trooper, was injured while operating a vehicle owned by the state police.

     Williams sought UIM coverage under his personal auto insurance policy issued by GEICO.

     GEICO denied coverage based on its policy’s regular use exclusion, which precluded UIM

     coverage “When using a motor vehicle furnished for the regular use of you, your spouse, or a

     relative who resides in your household, which is not insured under this policy.” 32 A.3d at 1197.

            Like Plaintiff here, Williams argued the regular use exclusion violated Section 1731,

     which required the “insurer to obtain written waivers of UIM coverage signed by the insured on


                                                       5
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 6 of 16




the form established in the statute.” Id. at 1207. The Court explained “Appellant suggests that

the regular-use exclusion violates these provisions because it removes the mandatory UIM

coverage required by statute without complying with the written requirement of waiver on the

form authorized by section 1731.” Id. The Court rejected that argument, stating (id. at 1208-09):

            The regular-use exclusion as applied here is neither an implicit waiver of
            coverage nor an improper limitation on the statutorily mandated
            coverage. Rather, it functions as a reasonable preclusion of coverage of
            the unknown risks associated with operating a regularly used, non-owned
            vehicle. . . . [T]he regular-use exclusion is not void as against public
            policy. A contrary decision is untenable, as it would require insurers to
            compensate for risks they have not agreed to insure, and for which
            premiums have not been collected.

       In short, in Williams, as here, the plaintiff claimed a regular use exclusion was contrary to

Section 1731 because it resulted in denial of UIM coverage without a proper waiver. In Williams,

as here, the defendant insurer issued only the insured’s automobile policy and did not issue or

collect premiums for the policy on the vehicle involved in the accident. In Williams, the vehicle

involved in the accident was an unknown risk, and here, the Complaint does not allege

Defendant was even aware of the motorcycle on which Plaintiff was riding when she was injured.

This case is, therefore, controlled, by Williams which, again, was not overruled by Gallagher.

Indeed, as will be demonstrated below, this case is materially distinguishable from Gallagher.

   A. Holding of Gallagher.

       In Gallagher, a motorcyclist sued his insurer, GEICO, to recover stacked UIM benefits

under his motorcycle and automobile policies, both of which were issued by GEICO. GEICO

paid the $50,000 UIM limit under the motorcycle policy but denied UIM coverage under the

automobile policy based on a “household vehicle exclusion,” which provided: “This coverage

does not apply to bodily injury while occupying or from being struck by a vehicle owned or

                                                 6
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 7 of 16




leased by you or a relative that is not insured for Underinsured Motorists Coverage under this

policy.” Id. at 133. Because Gallagher suffered bodily injury while occupying his motorcycle,

which was not insured under the automobile policy, GEICO took the position that the household

vehicle exclusion precluded Gallagher from receiving stacked UIM coverage under that policy.

       The Court agreed with the plaintiff that the exclusion violated Section 1738 of the Motor

Vehicle Financial Responsibility Law (“MVFRL”), 75 Pa.C.S. § 1738, because the exclusion

impermissibly acted as a de facto waiver of stacked UM/UIM coverage. The plaintiff argued

“that GEICO placed his motorcycle and automobiles on separate policies and, thus, had full

knowledge of all of his vehicles. He further stated that, because he opted and paid for stacked

UM/UIM coverage, GEICO charged him a higher premium on both policies. According to

Gallagher, by denying him stacked UIM coverage based upon the household vehicle exclusion,

GEICO was depriving him of the stacked UIM coverage for which he paid. Gallagher

highlighted that GEICO was well aware that he had not waived stacked coverage on either of his

policies and that he had paid increased premiums for that coverage; yet, GEICO refused to honor

his claim for stacked UIM coverage, rendering that coverage illusory.” Id. at 133. The Court

further noted “Gallagher argues that the inclusion of the exclusion stripped him of the stacked

coverage to which he was entitled under the MVFRL because he did not waive stacked UIM

coverage. In this regard, Gallagher contends that he ‘paid for phantom stacked UIM coverage’

because, in reality, the household vehicle exclusion ensures that the Automobile Policy’s UIM

coverage could never be stacked with the coverage available under the Motorcycle Policy. . . .

He further maintains that the household vehicle exclusion is invalid because it prevents his




                                                7
          Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 8 of 16




receipt of stacked UIM coverage in the absence of a MVFRL-compliant stacking waiver.” Id. at

136.

       The Court agreed that the exclusion was contrary to Section 1738, stating:

            This policy provision, buried in an amendment, is inconsistent with the
            unambiguous requirements of Section 1738 of the MVFRL under the
            facts of this case insomuch as it acts as a de facto waiver of stacked UIM
            coverage provided for in the MVFRL, despite the indisputable reality
            that Gallagher did not sign the statutorily-prescribed UIM coverage
            waiver form. Instead, Gallagher decided to purchase stacked UM/UIM
            coverage under both of his policies, and he paid GEICO premiums
            commensurate with that decision. He simply never chose to waive
            formally stacking as is plainly required by the MVFRL.

            One of the insurance industries’ age-old rubrics in this area of the law is
            that an insured should receive the coverage for which he has paid. Here,
            GEICO argues against this maxim by invoking the household vehicle
            exclusion to deprive Gallagher of the stacked UIM coverage that he
            purchased. This action violates the clear mandates of the waiver
            provisions of Section 1738. Indeed, contrary to Section 1738’s explicit
            requirement that an insurer must receive an insured’s written
            acknowledgement that he knowingly decided to waive UM/UIM
            coverage, the household vehicle exclusion strips an insured of default
            UM/UIM coverage without requiring an insurer to demonstrate, at a bare
            minimum, that the insured was even aware that the exclusion was part of
            the insurance policy. This practice runs contrary to the MVFRL and
            renders the household vehicle exclusion invalid and unenforceable. . . .
            In fact, this case is a prime example of why household vehicle exclusions
            should not and cannot operate as a pretext to avoid stacking.

Id. at 138 (citation omitted).

       In short, because GEICO had issued both Gallagher’s automobile and motorcycle policies

and unilaterally placed them on separate policies, GEICO clearly knew of the risk posed by

Gallagher’s motorcycle. Moreover, Gallagher had paid for stacking on both policies, and was

entitled to the benefit of his bargain. Accordingly, the Court held that the application of the

“household exclusion” under those circumstances acted as a de facto waiver of stacked coverage



                                                 8
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 9 of 16




without the statutorily-required express waiver, and concluded that the exclusion was

unenforceable.

   B. Gallagher Does Not Apply Where, Unlike Here, the Insured Is Not Seeking to Stack
      UM/UIM Coverage under Two Policies Issued by the Same Insurer to the Same
      Insured.

       Based on the Court’s own reasoning, Gallagher clearly applies only to situations where,

unlike here, the insured is seeking to stack UIM benefits under two policies issued by the same

insurer to the same named insured. The Court stated:

            Often in these cases, an insurer contends that it should not have to
            provide stacked coverage when an insured purchases UM/UIM coverage
            on his motorcycle in Policy A, and then purchases UM/UIM coverage on
            passenger cars in Policy B. The obvious argument is that the insurer of
            the passenger cars is unaware of the potentiality of stacking between the
            car policy and the motorcycle policy. Here, however, GEICO was aware
            of this reality, as it sold both of the policies to Gallagher and collected
            premiums for stacked coverage from him. To the extent that GEICO’s
            premium would be higher on an automobile policy because of stacking
            with a motorcycle policy, all GEICO has to do is quote and collect a
            higher premium. There simply is no reason that insurers cannot comply
            with the Legislature’s explicit directive to offer stacked UM/UIM
            coverage on multiple insurance policies absent a knowing Section 1738
            waiver and still be fairly compensated for coverages offered and
            purchased.

Id. at 138 (emphasis added).

       The Court’s emphasis on GEICO’s awareness of the potential for stacking between the

auto and motorcycle policies since it sold both policies to the same named insured and collected

premiums for stacked coverage from him is precisely what clearly indicates that Gallagher is

inapposite here. Specifically, Gallagher does not apply where, as here, the insurer issued only

the auto policy to the named insureds and collected premiums only for that policy, and the

subject motorcycle policy was issued by a different carrier. The Gallagher Court obviously did



                                                 9
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 10 of 16




not rule that its decision applied where two different insurers issued the motorcycle and auto

policies -- particularly given the Court’s express admonition that the reason GEICO could not

enforce its household exclusion was that GEICO was aware of the potential for stacking between

the auto and motorcycle policies since it sold the policies to the same named insured and

collected premiums for stacked coverage. Here, unlike in Gallagher, Defendant did not insure

the Barnharts’ motorcycle; another company, Progressive, insured that vehicle. So, unlike in

Gallagher, Plaintiff cannot and does not allege Defendant had reason to know of the motorcycle

or that it collected premiums for UM/UIM coverage on that vehicle. Rather, here, unlike in

Gallagher, Plaintiff is seeking windfall coverage for an accident involving a vehicle of which

Defendant was completely unaware and as to which Defendant collected absolutely no premium

and, unlike GEICO in Gallagher, could never collect a premium.

       In fact, Judge Kearney recently emphasized the limitations of the Gallagher holding in

Butta v. GEICO Cas. Co., No. 19cv675, 2019 WL 1756019 (E.D. Pa. Apr. 19, 2019). There, the

court noted that Gallagher expressly decided two narrow issues:

            (1) Whether the “household vehicle exclusion” violates Section 1738 of
            the Pennsylvania Motor Vehicle Financial Responsibility Law (MVFRL)
            where GEICO issued all household policies and unilaterally decided to
            issue two separate policies, when the insured desired stacking, elected
            stacking, paid additional premiums for stacking and never knowingly
            waived stacking of underinsured motorist benefits?

            (2) Whether the “household vehicle exclusion” impermissibly narrows or
            conflicts with the statutory mandates of the Pennsylvania Motor Vehicle
            Financial Responsibility Law and the evidence of record is that GEICO
            was fully aware of the risks of insuring a motorcycle in the same
            household as other family vehicles but unilaterally decided to write a
            separate motorcycle policy?




                                                10
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 11 of 16




Id. at *6-7 (citing Gallagher, emphasis added) (further noting the Gallagher Court focused on

the fact that GEICO could not argue it did not know the motorcycle existed since it sold and

collected premiums for both policies, and that Gallagher emphasized it was “deciding the

discrete issue before the Court.”). While Defendant respectfully disagrees with Judge Kearney’s

holding in Butta that Gallagher should be applied retroactively, his reasoning further shows that

Gallagher should not be applied beyond its specific facts, as Plaintiff asks this Court to do here.

       Highlighting the above analysis, the Gallagher Court noted that the plaintiff there had

opted and paid for stacked UM/UIM coverage not only on the automobile policy issued by

GEICO, but also on the motorcycle policy GEICO had issued. 201 A.3d at 133. As the Court

explained: “Gallagher pointed out that GEICO placed his motorcycle and automobiles on

separate policies and, thus, had full knowledge of all of his vehicles. He further stated that,

because he opted and paid for stacked UM/UIM coverage, GEICO charged him a higher

premium on both policies. According to Gallagher, by denying him stacked UIM coverage based

upon the household vehicle exclusion, GEICO was depriving him of the stacked UIM coverage

for which he paid. Gallagher highlighted that GEICO was well aware that he had not waived

stacked coverage on either of his policies and that he had paid increased premiums for that

coverage; yet, GEICO refused to honor his claim for stacked UIM coverage, rendering that

coverage illusory.” Id.

       Here, Plaintiff does not and cannot allege that she opted or paid for stacked UM/UIM

coverage on the policy issued by Progressive. Accordingly, the concern in Gallagher about

selecting and paying a premium for stacked coverage on two policies, let alone two policies




                                                 11
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 12 of 16




issued by the same insurer, is not present here. And certainly there is no illusory coverage issue

where, as here, Defendant did not even know about, let alone insure, the subject motorcycle.

       Moreover, Gallagher addressed only whether a household exclusion conflicted with

Section 1738, mandating stacking of UM/UIM coverage absent a waiver. Here, Plaintiff does

not refer to Section 1738 in her Complaint. Rather, as discussed above, Plaintiff alleges

Defendant’s exclusion conflicts with Section 1731(a), which mandates the inclusion of UM/UIM

coverage unless waived under subparts (b) and (c): “(a) Mandatory offering.--No motor vehicle

liability insurance policy shall be delivered or issued for delivery in this Commonwealth, with

respect to any motor vehicle registered or principally garaged in this Commonwealth, unless

uninsured motorist and underinsured motorist coverages are offered therein or supplemental

thereto in amounts as provided in section 1734 (relating to request for lower limits of coverage).

Purchase of uninsured motorist and underinsured motorist coverages is optional).”

       Gallagher did not address Section 1731 at all, which is another reason it has no bearing

here. Indeed, extending Gallagher’s holding to Section 1731, particularly in situations where the

auto insurer did not issue the policy covering the motorcycle and did not know of the motorcycle,

would result in the evisceration of any and all UM/UIM exclusions. Plaintiff’s theory that the

regular use exclusion results in a de facto waiver of UM/UIM coverage would extend to all

exclusions where the insurer otherwise validly denies UM/UIM coverage based on an exclusion.

That same concern was voiced by the dissenting justice in Gallagher, albeit in the context of

UM/UIM stacking, and the Gallagher majority dismissed it, stating the issue was not before the

Court. Gallagher, 201 A.3d at 139 n. 8. (“As in every case, we are deciding the discrete issue

before the Court and holding that the household vehicle exclusion is unenforceable because it


                                                12
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 13 of 16




violates the MVFRL. Unlike the Dissent, we offer no opinion or comment on the enforceability

of any other exclusion to UM or UIM coverage or to coverage in general, including exclusions

relating to racing and other inherently dangerous activities. Dissenting Opinion 141-42. If, at

some later date, the Court is presented with issues regarding the validity of other UM or UIM

exclusions, then we will address them at that time. Our focus here is narrow, regardless of the

Dissent’s lament to the contrary.”).

       By contrast, as discussed above, the Williams Court did address whether a regular use

exclusion similar to that at issue here conflicted with Section 1731 and held it did not. To the

contrary, Williams found the regular use exclusion functioned as a “reasonable preclusion of

coverage of the unknown risks associated with operating a regularly used, non-owned vehicle.”

32 A.3d at 1208. If, as here, the regular use exclusion were found unenforceable, “it would

require insurers to compensate for risks they have not agreed to insure, and for which premiums

have not been collected.” Id. at 1209. Since Gallagher expressly stated it was not ruling on any

exclusion beyond the specific household exclusion at issue there, and since Williams specifically

upheld the exclusion at issue here but not in Gallagher, Williams is controlling in this case and

must be followed. If Williams is to be overruled, that can only be done by the Pennsylvania

Supreme Court, and that Court specifically disavowed any such action in Gallagher.

       As noted, if Plaintiff’s theory that denial of UM/UIM coverage based on the regular use

exclusion results in an improper de facto waiver of UM/UIM coverage were accepted, that would

apply any time an insurer denied UM/UIM coverage based on any otherwise valid policy

exclusion. For example, if an insured was injured while improperly using a vehicle without a

reasonable belief that he or she was entitled to use that vehicle, a coverage exclusion for such


                                                13
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 14 of 16




instances that would otherwise apply would be found invalid under Plaintiff’s theory. This is so

because it would be deemed a de facto waiver of UM/UIM coverage simply because the insurer

denied such coverage based on a provision designed to guard against this type of unknown risk

(i.e., injuries occurring while an insured is improperly using other vehicles without permission).

Gallagher cannot be construed to apply so broadly -- at least unless and until the Pennsylvania

Supreme Court expressly invalidates, on a case by case basis, the exclusion at issue (which,

again, it has not done with the exclusion here).

        Indeed, the Gallagher Court heavily based its ruling on the principle that “an insured

should receive the coverage for which he has paid.” 201 A.3d at 138. In Williams, the Court

heavily relied on the clear corollary to this rule -- i.e., that insureds should not be able to recover

insurance benefits for which they have not paid:

            [T]here is a correlation between premiums paid by the insured, and the
            coverage the claimant should reasonably expect to receive.
            * * *


            The overriding concern . . . is to ensure that both insurer and insured
            receive the benefit of what is statutorily required and contractually agreed-
            upon (consistently with statutory requirements) and nothing more. As this
            Court recognized . . . an insured should not be permitted to demand
            coverage for a risk for which coverage was not elected or premiums paid.

32 A.3d at 1200 (citations and internal quotations omitted).

        Put simply, Gallagher should not be applied beyond what the Court actually considered

and ruled on -- i.e., whether application of a household exclusion amounts to a de facto waiver of

stacked UM/UIM coverage where, unlike here, the insurer issued both the automobile and

motorcycle policies, unilaterally placed the vehicles on separate policies, clearly knew of the risk

posed by the motorcycle, and the insured paid for stacking on both policies. Gallagher should not


                                                   14
         Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 15 of 16




be applied where, as here, the insurer issued only the automobile policy, not the motorcycle policy,

did not know of the motorcycle, and the insured did not bargain for or pay Defendant a premium

for any UM/UIM coverage on that motorcycle. For that simple reason, Plaintiff’s legal theory is

wholly without merit, and her Complaint should be dismissed.

                                         CONCLUSION

       For all the foregoing reasons, Defendant respectfully requests this Court enter an order

dismissing Plaintiff’s Complaint with prejudice and without leave to amend.

                                             Respectfully submitted,

                                             MARSHALL DENNEHEY WARNER
                                             COLEMAN & GOGGIN

DATE: May 10, 2019                        By: s/Brooks R. Foland
                                             Brooks R. Foland, Esquire
                                             Attorney ID# 70102
                                             100 Corporate Center Drive, Suite 201
                                             Camp Hill, PA 17011
                                             Ph. 717-651-3714
                                             Fax 717-651-3707
                                             Email: brfoland@mdwcg.com
                                             Attorney for Defendant




                                                15
        Case 2:19-cv-00523-MJH Document 3 Filed 05/10/19 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I, Brooks R. Foland, Esquire, of Marshall Dennehey Warner Coleman & Goggin, do

hereby certify that on this 10th day of May, 2019, I served a copy of the foregoing document via

Electronic Court Filing (ECF), as follows:


William M. Martin, Esquire
William M. Radcliffe, Esquire
Radcliffe Law, LLC
648 Morgantown Road, Suite B
Uniontown, PA 15401
Email: wmm@radlaw.net
Attorney for Plaintiff



                                             s/Brooks R. Foland
                                             Brooks R. Foland




                                               16
